NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0673-16T3

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

RAFFEE AHMED,

     Defendant-Appellant.
_____________________________________

                    Submitted January 10, 2018 – Decided September 18, 2018

                    Before Judges Fuentes and Suter.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 08-02-
                    0367.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Kevin G. Byrnes, Designated Counsel, on
                    the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Sarah E. Ross, Deputy Attorney General,
                    of counsel and on the brief).

           The opinion of the court was delivered by

FUENTES, P.J.A.D.
      Defendant Raffee Ahmed appeals from the order of the Criminal Part that

denied his petition for post-conviction relief (PCR) without conducting an

evidentiary hearing. We affirm.

      On February 27, 2008, a Middlesex County grand jury returned an

indictment against defendant charging him with second degree aggravated

assault, N.J.S.A. 2C:12-1(b)(1), third degree aggravated assault, N.J.S.A.

2C:12-1(b)(2), third degree possession of a knife for an unlawful purpose,

N.J.S.A. 2C:39-4(d), and fourth degree unlawful possession of a knife, N.J.S.A.

2C:39-5(d).    Defendant was tried before a jury over a five-day period

commencing on June 7, 2011 and ending on June 14, 2011. The jury found

defendant guilty on all of the charges in the indictment. On August 3, 2011, the

trial judge sentenced defendant to an aggregate term of eight years with an

eighty-five percent period of parole ineligibility, and three years parole

supervision, as mandated under the No Early Release Act, N.J.S.A. 2C:43-7.2.

      On defendant's direct appeal, we affirmed defendant's conviction and the

ultimate sentence imposed by the trial court.1 State v. RaffeeAhmed, A-2497-



1
   We remanded for the trial court to correct the Judgment of Conviction to
reflect that the conviction for third degree possession of a knife for an unlawful
purpose, N.J.S.A. 2C:39-4(d), merged with the conviction for second degree
aggravated assault under N.J.S.A. 2C:12-1(b)(1). Id. at 22-23.
                                        2                                  A-0673-16T3
11 (App. Div. November 19, 2014). The Supreme Court denied defendant's

petition for certification. State v. Ahmed, 221 N.J. 287 (2015). On July 15,

2015, defendant filed this PCR petition pro se arguing he received ineffective

assistance from his trial and appellate counsel. The PCR judge assigned an

attorney to represent defendant in the prosecution of this petition. The matter

came for oral argument before the PCR judge on April 25, 2016.                After

considering the arguments of counsel, the judge denied defendant's petition

without conducting an evidentiary hearing.

      The PCR judge rejected defendant's argument that his trial and appellate

counsel erred when they failed to raise the issue of "imperfect self-defense" to

negate the "purposeful or knowing" mens rea required to commit second degree

aggravated assault under N.J.S.A. 2C:12-1(b)(1). The judge did not find any

rational basis to support raising this legal issue. The judge also found no factual

support for defendant's claim that his trial counsel failed to properly investigate

the evidence presented by the State. The judge memorialized his decision in an

order entered May 12, 2016.

      Defendant now appeals raising the following arguments:

            POINT I

            THE DEFENDANT WAS DENIED THE RIGHT TO
            EFFECTIVE ASSISTANCE OF TRIAL COUNSEL
            AS GUARANTEED BY THE SIXTH AMENDMENT

                                        3                                   A-0673-16T3
            TO THE UNITED STATES CONSTITUTION AND
            ART. I. PAR. 10 OF THE NEW JERSEY
            CONSTITUTION.

                   A.    Trial Counsel Failed To Request
                   Proper Defense Instructions.

                   B. Trial Counsel Failed to Investigate the
                   Facts.

                   C. The Cumulative Effect of Counsel's
                   Deficiencies Resulted in an Unfair Trial.

            POINT II

            THE DEFENDANT IS                 ENTITLED       TO    AN
            EVIDENTIAL HEARING.

      We reject these arguments and affirm. We review a claim of ineffective

assistance of counsel under the two-prong test established by the United States

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), and

subsequently adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58

(1987). First, defendant must demonstrate that defense counsel's performance

was deficient. Strickland, 466 U.S. at 687. Second, he must show there exists

"a reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Id. at 694.

      Applying these standards to the record developed before the PCR court,

we are satisfied defendant has not presented a prima facie case of ineffective

assistance of trial or appellate counsel. We will not restate here the evidence

                                         4                                  A-0673-16T3
presented at defendant's trial that led to his conviction. Instead, we incorporate

by reference the salient facts of the case as we described in our opinion affirming

defendant's conviction on direct appeal. Ahmed, slip op. at 2-4. The record

shows the State presented sufficient evidence establishing defendant's guilt

beyond a reasonable doubt.        By contrast, defendant did not present any

competent evidence supporting his claims of ineffective assistance of trial

counsel.   In short, defendant's arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                        5                                   A-0673-16T3